11 N.Y.2d 909 (1962)
In the Matter of Beverly Lanes, Inc., Respondent,
v.
Thomas E. Rohan et al., Constituting the State Liquor Authority, Appellants.
Court of Appeals of the State of New York.
Argued April 3, 1962.
Decided April 26, 1962.
Emanuel D. Black and Hyman Amsel for appellants.
Philip S. Gellman and Robert I. Millonzi for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, BURKE and FOSTER. Judge VAN VOORHIS dissents and votes to affirm (Matter of Sheibar v. New York State Liq. Auth., 4 A D 2d 442, affd. 4 N Y 2d 984).
Order reversed, determination of the State Liquor Authority reinstated and petition dismissed, with costs in this court and in the Appellate Division, for the reasons stated in the dissenting opinion at the Appellate Division. No opinion.